EXHIBIT 99.2 UNAUDITED PRO FORMA COMBINED FINANCIAL DATA The following unaudited pro forma combined financial data are derived from the consolidated financial statements of the Company and certain historical financial data in respect of various assets acquired by the Company.The Unaudited Pro Forma Balance Sheet of the Company as of December 31, 2009 has been prepared assuming the Triad acquisition and all necessary ancillary transactions had been consummated on December 31, 2009.The Unaudited Pro Forma Income Statement for the year ended December 31, 2009 has been prepared assuming the Triad acquisition and all necessary ancillary transactions had been consummated as of January 1, 2009. The pro forma adjustments set forth on the attached Unaudited Pro Forma Balance Sheet and Unaudited Pro Forma Income Statement reflect the following as if they occurred on the dates hereinabove set forth: Triad Acquisition.The Triad acquisition as described in the Asset Purchase Agreement dated October 28, 2009 (including the issuance of the Redeemable Convertible Preferred Stock as part of the acquisition price of Triad). Incurrence of indebtedness under the Amended and Restated Revolving Credit Facility. Issuance of common stock which occurred between January 1, 2010 and February 12, 2010.This is included because it was a required condition to close the acquisition. Issuance of preferred stock as described elsewhere in this document.This wasincluded because it is a required condition to close the acquisition. The Unaudited Pro Forma Balance Sheet reflects the preliminary allocations of the purchase price for the acquisition of Triad to the assets and liabilities of the Company. The final allocation of the purchase price, and the resulting effect on the Unaudited Pro Forma Combined Balance Sheet as well as depreciation and depletion expense in the accompanying Unaudited Pro Forma Combined Income Statement, may differ based on the actual final allocation of the purchase price. The unaudited pro forma combined financial data should be read in conjunction with the notes thereto and with the consolidated financial statements of the Company and the notes thereto as filed in the Company's Form 10-K as of December 31, 2009. Dollar amounts in the Unaudited Pro Forma Combined Balance Sheet and the Unaudited Pro Forma Combined Income Statement are in thousands. Dollar amounts in the Notes to the Unaudited Pro Forma Combined Financial Data are not in thousands, except where indicated in the tables thereto. The unaudited pro forma combined financial data are not indicative of the financial position or results of operations of the Company which would actually have occurred if the transactions described above had occurred at the dates presented or which may be obtained in the future.In addition, future results may vary significantly from the results reflected in such statements due to normal oil and natural gas production declines, changes in prices paid for oil and natural gas, future acquisitions, drilling activity and other factors. 1 UNAUDITED PRO FORMA COMBINED BALANCE SHEET As of December 31, 2009 (dollars in thousands) Magnum Hunter Pro Forma Note Historical Adjustments Ref Pro Forma ASSETS: Current Assets Cash & Equivalents $ $ $ Accounts Receivables Derivative Assets - Other Current Assets 94 Total Current Assets Property and Equipment Oil and natural gas properties, successful efforts accounting Unproved Proved Properties, Net Machinery, Equipment and Other, net Total Property and Equipment, net Other Assets Derivative Assets - Deferred financing costs, net of amortization Other Assets 67 TOTAL ASSETS $ $ $ LIABILITIES & EQUITY: Current Liabilities Accounts Payable $ $ $ Accrued Liabilities Distribution Payable Other Current Liabilities 95 99 Current Portion ofNotes Payable 44 Total Current Liabilities Notes Payable, Revolving Credit Agreement Notes Payable for Equipment, less current portion - Asset Retirement Obligation Payable on Sale of Partnership - TOTAL LIABILITIES Redeemable Convertible Preferred Stock, Series B - Redeemable Perpetual Preferred Stock, Series C Shareholders Equity Common stock, $0.01 par value 44 Additional Paid-In-Capital Deposit on Triad Acquisition ) - ) Accumulated Deficit ) ) ) Total MHR Shareholders' Equity Non-Controlling Interest - Total Equity TOTAL LIABILITIES & EQUITY: $ $ $ See accompanying notes to Unaudited Pro Forma Combined Financial Data 2 UNAUDITED PRO FORMA COMBINED INCOME STATEMENT Year Ended December 31, 2009 (dollars and shares in thousands, except per share data) Magnum Hunter Triad Pro Forma Note Historical Historical Adjustments Ref Pro Forma Revenue: (Note 1) Oil and Gas Sales $ $ $ - $ Field Operations - - Other Income ) - Gain(Loss) on Sale 14 - Total Revenue - Expenses: Lease Operating Expenses - Field Operations - - Exploration - Depreciation, Depletion and Accretion ) General and Administrative - Total Expenses ) Income (Loss) From Operations ) ) Other Income and (Expense) Interest Income 1 26 - 27 Interest Expense ) ) ) Bankruptcy Professional Fees - ) - ) Gain (Loss) on Derivative Contracts ) - ) Net Loss ) ) ) Less: Net Loss Attributable to Noncontrolling Interest 63 - - 63 Net Loss Attributable to Magnum Hunter Resources Corporation ) ) ) Dividend on Preferred Stock ) - ) ) Net Loss Attributable to Common Stockholders $ ) $ ) $ $ ) Earnings Per Common Share Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding Basic and Diluted - See accompanying notes to Unaudited Pro Forma Combined Financial Data 3 NOTES TO UNAUDITED PRO FORMA COMBINED FINANCIAL DATA To record the acquisition of Triad’s assets for an estimated purchase price of $87.2 million.The estimated purchase price includes payment in cash on loans under Triad’s existing revolving and term credit agreement, the payoff in cash of existing debtor in possession financing, the payoff in cash of certain other Triad liabilities and costs at closing, the assumption of certain notes payable related to equipment included in the transaction, the assumption of certain other current liabilities of Triad, and the issuance to Triad’s designees of Redeemable Convertible Preferred Stock of the Company. The acquisition is accounted for under the purchase method of accounting.All assets acquired and liabilities assumed are recorded at fair market value as determined by management. As noted above, these are preliminary estimates and are subject to adjustment.The Company incurred additional legal and professional fees connected with this transaction of $1.1 millionsubsequent to December 31, 2009, which were expensed. The following table summarizes the assets acquired and purchase price paid: ASSETS ACQUIRED (at fair market value): (dollars in thousands) Unproved oil and gas properties $ Proved oil and gas properties Equipment and other fixed assets Other non current assets Cash and cash equivalents Accounts receivable Other current assets Total assets acquired $ PURCHASE PRICE (at fair market value) (dollars in thousands) Cash payments at closing: Payment of Triad liabilities at closing $ Liabilities assumed: Notes payable for equipment ARO assumed Accounts payable Accrued liabilities Distribution payable Other current liabilities 98 Total liabilities assumed Redeemable Convertible Preferred Stock Stated value $15 million, reflected at estimated current fair market value Total purchase price paid $ Decrease in cash from the acquisition: Cash payment portion of purchase price $ Estimated legal and professional transaction fees Less cash and equivalents acquired from Triad ) Net decrease in cash from the acquisition $ The combined historical financial statements of Triad and certain of its affiliates attached as Exhibit 99.1 to this Current Report on Form 8-K/A (i) include TriTex Energy, L.L.C. and TriTex Resources L.L.C., affiliates of Triad, the assets of which were not acquired by the Company pursuant to the Acquisition, and (ii) do not include Alpha Drilling Ltd., an affiliate of Triad, the assets of which were acquired by the Company pursuant to the Acquisition.The Triad historical information included in the Unaudited Pro Forma Combined Balance Sheet and Income Statement has been adjusted to exclude TriTex Energy, L.L.C. and TriTex Resources L.L.C. and to include Alpha Drilling, Ltd. 4 To record the estimated deferred financing fees associated with the Company’s Amended and Restated Revolving Credit Facility, of $2.6 million. To record new borrowings and refinancing associated with the Triad acquisition as follows: (dollars in thousands) Borrowings under revolving credit facility Fees paid on new credit facility ) Net proceeds from New Credit Facility $ To record the issuance of common stock for the purpose of securing cash necessary for the acquisition of Triad.The issuance occurred at various times between January 1, 2010 and February 12, 2010.We issued approximately 4.4 million common shares for net proceeds of approximately $9.4 millionduring this period. The Company’s common stock has a par value of one cent per share.The Company incurred fees of $59 thousandto register the common stock under a Universal Shelf Registration Statement.During the fourth quarter of 2009, the Company issued approximately 8.9 million shares of common stock for the purpose of securing cash necessary for completingthe acquisition of Triad.These shares, along with those issued between January 1, 2010 and February 12, 2010, were recorded as if they had been issued on January 1, 2009 for purposes of calculating the weighted average common shares outstanding shown on the Unaudited Pro Forma Combined Income Statement and for purposes of calculating net loss per share.The Company also issued 762 thousandshares of its common stock as a deposit on the Triad Acquisition during the fourth quarter of 2009, which was recorded as a negative adjustment to stockholders equity.Those shares were subsequently returned to the Company upon completion of the Triad acquisition and are currently held as treasury stock. To record the Company's charge against earnings of $1.1 million resulting from the estimated legal and professional fees incurred in the Triad acquisition. To record thechange in cash as a result of the Triad acquisition, the borrowing and repayment under the new and old revolving credit facilities, respectively, and the net proceeds from the issuance of common stock. The following table summarizes the changes in cash and equivalents as reflected on the pro forma balance sheet: (dollars in thousands) Net proceeds from New Credit Facility (see Note 3) $ Net proceeds from the issuance of common stock (see Note 4) Net proceeds from the issuance of preferred stock (see Note 10) Fees paid for the registration of common and preferred stocks (see Note 4) ) Net change in cash from the acquisition of Triad (see Note 1) ) Net change to cash and cash equivalents $ ) To record the pro forma adjustment to depletion and depreciation expense as the result of treating the acquisition of Triad as if it had occurred January 1, 2009. Depletion was calculated using the units of production method.Depreciation was computed using the straight-line method based on the following useful lives: Gas gathering system 20 years Disposal well 20 years Machinery and equipment 5 years To record the pro forma adjustment to interest expense as the result of treating the acquisition of Triad, the borrowing and repayment under the new and old revolving credit agreements, and the proceeds from the issuance of common stock and preferred stockas if they occurred January 1, 2009. To record the effect of the issuance of the Series B Redeemable Convertible Preferred Stock as if it had been issued at January 1, 2009. The Series B Redeemable Convertible Preferred Stock had a stated value of $15 millionand was recorded at its estimated fair value of $14.2 million at February 12, 2010. The difference between the fair value and stated value will be accreted as a dividend over the life of the issue. The Series B Preferred Stock pays a cash dividend of 2.75% of stated value annually.The total dividend on the Series B Preferred Stock was $453 thousand, including accretion. To record the effect of the issuance of the Series C Preferred Stock for the purpose of securing cash necessary for the acquisition of Triad as if it had been issued at January 1, 2009.The Series C Preferred Stock had a stated value of approximately $1.5 million and pays a 10.25% cash dividend on stated value.Net proceeds after selling expenses of $43 thousandwere approximately $1.4 million.The dividend on the Series C Preferred Stock that was issued in the fourth quarter of 2009 was also calculated as if the stock had been issued at January 1, 2009.The total dividends on Series C Preferred Stock reflected on the Unaudited Pro Forma Combined Income Statement were $700 thousand. 5
